Case 2:19-cv-00028-JPJ-PMS Document 16 Filed 06/29/20 Page 1 of 2 Pageid#: 567




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

 GREGORY ALLEN SLOAN,                            )
                                                 )
               Plaintiff,                        )   Case No. 2:19CV00028
                                                 )
 v.                                              )           ORDER
                                                 )
 ANDREW SAUL,                                    )   By: James P. Jones
 COMMISSIONER                                    )   United States District Judge
 OF SOCIAL SECURITY,                             )
                                                 )
               Defendant.


       It appearing that no objections have been timely filed to the Report filed June

 10, 2020, setting forth the findings and recommendations of the magistrate judge, it

 is ADJUDGED AND ORDERED as follows:

       1.      The Report and its findings and recommendations are wholly

 ACCEPTED and APPROVED;

       2.      The motions for summary judgment by the parties are DENIED;

       3.      The final decision of the Commissioner of Social Security is

 VACATED and this action is REMANDED to the Commissioner pursuant to the

 fourth sentence of 42 U.S.C. § 405(g) for further consideration in accord with the

 Report; and

       4.      The clerk will close this case.
Case 2:19-cv-00028-JPJ-PMS Document 16 Filed 06/29/20 Page 2 of 2 Pageid#: 568




                                         ENTER: June 29, 2020

                                         /s/ James P. Jones
                                         United States District Judge
